Title: Petition of Amelia Gary, 22 March 1800
From: Gary, Amelia
To: Hamilton, Alexander


          
            To His Excellency Alexander Hamilton, Esqr. Commander in Chief the Army of the United States of America
          
          
            The Petition of Amelia Gary
            Humbly sheweth,
            Philadelphia, March 22, 1800
          
          That your petitioner, the unhappy wife of Morris Gary is burdened with three small Children, whose very existence at present in a degree depends upon the weak efforts of a frame enfeebled by pregnant grief at the misfortunes brought on her by an imprudent Husband, and her inability to supply the craving wants of her little innocents. That that grief is in no small degree augmented by the reflection that she was at the time of her marriage to her said Husband, the Father of her children, totally ignorant of his having deserted from the Army of the United States.
          That therefore she takes the liberty of laying her case before your Excellency and of praying you to extend such relief in the premises by mitigating the punishment to which her Husband is sentenced, or restoring him at once to her and her helpless Children, as in your wisdom shall seem meet.
          And as in duty bound will ever pray &c
          
            Amelia Gary
          
          
            Philadelphia 22d. March 1800
          
        